DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 12/28/20 in which claims 1-18 are pending.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6314454 to Wang et al.

a.	As per claim 1,  Wang et al teaches a system for notifying different users about an email operation conducted by a user, comprising: at least one processor that executes a code for: receiving at least one rule predetermined by a user associated with an email account, said at least A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); monitoring an email server to gather activity data of the user, associated with said email account (See col. 7, lines 11-43); analyzing the activity data to identify at least one email operation conducted by said user on a certain email received by said user in said email account from a second user (See col. 7, lines 11-43); and in response to said identification, sending an alert to be presented by a client device of said second user, notifying said second user about said identified at least one email operation, said alert includes information related to said identified at least one operation according to said at least one rule (See col. 8, lines 22-33, the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).

A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); monitoring an email server to gather activity data of the user, associated with said email account; analyzing the activity data to identify at least one email operation conducted by said user on a certain email received by said user in said email account from a second user (See col. 7, lines 11-43); and in response to said identification, sending an alert to be presented by a client device of said second user, notifying said second user about said identified at least one email operation, said alert includes information related to said identified at least one operation according to said at least one rule (See col. 8, lines 22-33, the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).  

c. 	As per claim 13, Wang et al teaches a non-transitory computer program product for notifying different users about an email operation conducted by a user, the computer program product comprising: a non-transitory computer readable storage medium; first program instructions to receive at least one rule predetermined by a user associated with an email account, said at least one rule defines a specific set of email operations information allowed to be presented on a client device of a respective other user when said email operation is conducted by said user on an email received in said associated email account from said respective other user, wherein said specific set of email operations information is a subset of a plurality of email operations information related to email operations available to be conducted by said user associated with said email account (See col. 6, lines 45-59 and col. 8, lines 22-34, A certified email message created by sending account 700 and destined for receiving account 740 first travels from sending account 700 to mail server 340 (arrow 710), where it is stored. At some point, receiving account 740 logs in to server 340 and is notified that it has mail waiting. At the request of receiving account 740, mail server 340 forwards the certified email message to receiving account 740 (arrow 730). At a later point, receiving account 740 takes some action on the certified email message, such as reading it, or deleting it. This action is communicated from receiving account 740 to mail server 340 (arrow 750). Mail server 340 logs this action in a database, and notifies sending account 700 of the action); a second program instructions to monitor an email server to gather activity data of the user, associated with said email account(See col. 7, lines 11-43); a third program instructions to analyze the activity data to the sending account may desire notification as to whether the message was filtered out, or deleted without first being opened).  

d. 	As per claims 2, 8 and 14, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein said email operations available to be conducted by said user are members of a group consisting of: reading an email, deleting an email and forwarding an email (See col. 7, lines 31-35).  

e.	AS per claims 3, 9 and 15, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein said plurality of email operations information are members of a group consisting of: a type of an email operation, a name of a different user received said email as a result of an operation by said user and an address of a different user received said email as a result of an operation by said user (See col. 7, lines 31-35).  

f. 	As per claims 4, 10 and 16, Wang et al teaches the claimed invention as described above. Furthermore, Wang et al teaches, wherein said at least one rule is defined based on at least one 

g. 	As per claims 5, 11 and 17, Wang et al teaches the claimed invention as described above.  Furthermore, Wang et al teaches wherein the monitoring is performed by extracting parameters from a communication held with at least one email server according to at least one of Internet Message Access Protocol (IMAP) and Simple Mail Transport Protocol (SMTP) protocol (See col. 8, lines 23-25).  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6314454 to Wang et al in view of U.S. Patent No. 5958005 to Thorne et al.

a. 	As per claims 6, 12 and 18, Wang et al teaches the claimed invention as described above.  However, Wang et al teaches wherein said at least one rule is a plurality of rules, each defining a certain specific set of email operations information for each of a respective different other user.  
	Thorne et al teaches wherein said at least one rule is a plurality of rules, each defining a certain specific set of email operations information for each of a respective different other user  (See col. 2, lines 45-55).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Thorne et al in the claimed invention of Wang et al in order to manage and control of the confidentiality of electronic mail communication over networks.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2004/0199663 to Horvitz et al teaches harnessing information about the timing of a user’s client server interactions to enhance messaging and collaboration services.
U.S. Patent No. 7356564 to Hartselle et al teaches method, system, and apparatus for providing self-destructing electronic mail messages.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444